                                                                          Case 2:17-cv-03007-APG-VCF Document 318 Filed 09/18/20 Page 1 of 4


                                                                           Richard W. Epstein, Esq. (admitted Pro Hac Vice)
                                                                      1    Jeffrey Backman, Esq. (admitted Pro Hac Vice)
                                                                           Michelle Durieux, Esq. (admitted Pro Hac Vice)
                                                                      2    GREENSPOON MARDER LLP
                                                                           200 East Broward Blvd., Ste. 1800
                                                                      3
                                                                           Fort Lauderdale, FL 33301
                                                                      4    Tel: 954 491-1120
                                                                           Facsimile: 954-343-6958
                                                                      5    Richard.Epstein@gmlaw.com
                                                                           Jeffrey.Backman@gmlaw.com
                                                                      6    Michelle.Durieux@gmlaw.com

                                                                      7    Phillip A. Silvestri, Esq.
                                                                           Nevada Bar No. 11276
                                                                      8    GREENSPOON MARDER LLP
                                                                           3993 Howard Hughes Parkway, Ste. 400
                                                                      9    Las Vegas, NV 89169
                                                                     10    Tel: 702-978-4249
                                                                           Fax: 954-333-4256
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11    Phillip.Silvestri@gmlaw.com
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12    Kimberly Maxson-Rushton
                                 Las Vegas, Nevada 89169




                                                                           Nevada Bar No. 5065
                                                                     13
                                                                           Gregory Kraemer
                                                                     14    COOPER LEVENSON, P.A.
                                                                           3016 W. Charleston Blvd., #195
                                                                     15    Las Vegas, NV 89102
                                                                           T:     (702) 366-1125
                                                                     16    F:     (702) 366-1857
                                                                           krushton@cooperlevenson.com
                                                                     17
                                                                           gkraemer@cooperlevenson.com
                                                                     18
                                                                           Attorneys for Plaintiff
                                                                     19
                                                                                                            UNITED STATES DISTRICT COURT
                                                                     20                                          DISTRICT OF NEVADA
                                                                     21
                                                                           DIAMOND RESORTS U.S. COLLECTION                    Case No.: 2:17-cv-03007-APG-VCF
                                                                     22    DEVELOPMENT, LLC, a Delaware Limited
                                                                           Liability Company,
                                                                     23
                                                                                                     Plaintiff,                  STIPULATION AND ORDER TO
                                                                     24                                                        EXTEND DEADLINE TO FILE REPLY
                                                                                   v.
                                                                     25                                                           IN SUPPORT OF MOTION TO
                                                                           REED HEIN & ASSOCIATES, LLC d/b/a                          COMPEL [ECF #278]
                                                                     26    TIMESHARE EXIT TEAM, a Washington
                                                                           Limited Liability Company; BRANDON REED,                       [First Request]
                                                                     27    an individual and citizen of the State of
                                                                     28    Washington; TREVOR HEIN, an individual and
                                                                           citizen of Canada; THOMAS PARENTEAU, an

                                                                                                                          1
                                                                           39681.0134
                                                                           44716026.1
                                                                          Case 2:17-cv-03007-APG-VCF Document 318 Filed 09/18/20 Page 2 of 4


                                                                           individual and citizen of the State of
                                                                      1    Washington; HAPPY HOUR MEDIA GROUP,
                                                                      2    LLC, a Washington Limited Liability Company;
                                                                           MITCHELL R. SUSSMAN, ESQ. d/b/a THE
                                                                      3    LAW OFFICES OF MITCHELL REED
                                                                           SUSSMAN & ASSOCIATES, an individual and
                                                                      4    citizen of the State of California; SCHROETER,
                                                                           GOLDMARK & BENDER, P.S., a Washington
                                                                      5
                                                                           Professional Services Corporation; and KEN B.
                                                                      6    PRIVETT, ESQ., a citizen of the State of
                                                                           Oklahoma,
                                                                      7
                                                                                                    Defendants.
                                                                      8
                                                                                   Pursuant to LR IA 6-1 and Fed. R. Civ. P. 6(b)(1)(A) (“FRCP”), Plaintiff Diamond
                                                                      9
                                                                           Resorts U.S. Collection Development, LLC (“Plaintiff”), and Defendant Schroeter Goldmark &
                                                                     10
GREENSPOON MARDER LLP




                                                                           Bender, P.S. (“Defendant”) hereby stipulate to extend Plaintiff’s deadline to file a Reply in
                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                           support of Plaintiff’s Motion to Overrule SGB’s Privilege and Work Product Claims and Compel
                                                                     12
                                 Las Vegas, Nevada 89169




                                                                           Discovery [ECF #278] (the “Motion”), currently set for September 18, 2020, until September 25,
                                                                     13
                                                                           2020, and as grounds state as follows:
                                                                     14
                                                                                   1.     Plaintiff filed the Motion on August 11, 2020.
                                                                     15
                                                                                   2.     Defendant filed its Opposition on September 11, 2020, after a brief extension to
                                                                     16
                                                                           its response deadline.
                                                                     17
                                                                                   3.     As the Court is aware, the question of whether the attorney-client and work
                                                                     18
                                                                           product privileges apply in this case is a fundamental issue in discovery.
                                                                     19
                                                                                   4.     Defendant’s Opposition presents new documents, including a significant
                                                                     20
                                                                           supplements to Defendant’s privilege log that were served concurrently with Defendant’s
                                                                     21
                                                                           Opposition.
                                                                     22
                                                                                   5.     Plaintiff is diligently evaluating the newly-produced documents and is working
                                                                     23
                                                                           diligently to draft its Reply, however will not be able to complete these tasks prior to the current
                                                                     24
                                                                           deadline.
                                                                     25
                                                                                   6.     In order to adequately respond to Defendant’s Opposition, and the issues
                                                                     26
                                                                           presented therein, the Parties agree that Plaintiff’s deadline to file its Reply in support of the
                                                                     27
                                                                           Motion be extended one (1) week, up to and including September 25, 2020
                                                                     28


                                                                                                                            2
                                                                           39681.0134
                                                                           44716026.1
                                                                          Case 2:17-cv-03007-APG-VCF Document 318 Filed 09/18/20 Page 3 of 4



                                                                      1            7.     This is the Parties’ first request for extension of this deadline, and it is not
                                                                      2    intended to cause any delay or prejudice to any party. Defendant does not object to the requested
                                                                      3    extension.
                                                                      4            Dated this 17th day of September, 2020
                                                                      5
                                                                           GREENSPOON MARDER, LLP                               LIPSON NEILSON, P.C.
                                                                      6
                                                                      7    /s/ Phillip A. Silvestri_______                      /s/ Megan H. Hummel, Esq. ____ JOSEPH P.
                                                                           PHILLIP A. SILVESTRI, ESQ.                           GARIN, ESQ.
                                                                      8    Nevada Bar No. 11276                                 Nevada Bar No. 6653
                                                                           3993 Howard Hughes Parkway, Suite 400                MEGAN H. HUMMEL, ESQ.
                                                                      9
                                                                           Las Vegas, NV 89169                                  Nevada Bar No. 12404
                                                                     10    Attorneys for Plaintiff                              9900 Covington Cross Drive, Suite 120 Las
                                                                           Diamond Resorts Corporation                          Vegas, NV 89144-7052
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                                                                                Attorneys for Defendant
                                                                     12                                                         Schroeter, Goldmark & Bender, P.S.
                                 Las Vegas, Nevada 89169




                                                                     13
                                                                     14
                                                                     15
                                                                                                                                IT IS SO ORDERED
                                                                     16
                                                                                                                                _________________________________
                                                                     17                                                         UNITED STATES MAGISTRATE JUDGE
                                                                     18
                                                                                                                                        9-18-2020
                                                                     19                                                         DATED: ______________

                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28


                                                                                                                            3
                                                                           39681.0134
                                                                           44716026.1
                                                                          Case
                                                                          Case 2:17-cv-03007-APG-VCF
                                                                               2:17-cv-03007-APG-VCF Document
                                                                                                     Document 318
                                                                                                              314 Filed
                                                                                                                  Filed 09/18/20
                                                                                                                        09/17/20 Page
                                                                                                                                 Page 4
                                                                                                                                      4 of
                                                                                                                                        of 4
                                                                                                                                           4



                                                                      1                                     CERTIFICATE OF SERVICE
                                                                      2                 I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the
                                                                      3    Court by using the CM/ECF system on this 17th day of September 2020. I also certify that the
                                                                      4    foregoing document is being served this day on all counsel of record or pro se parties identified
                                                                      5    on the Court’s Service List via transmission of Notices of Electronic Filing generated by
                                                                      6    CM/ECF. For any counsel or parties who are not are not authorized to receive Notices of
                                                                      7    Electronic Filing electronically, I certify that I served those parties via First Class U.S. Mail.
                                                                      8
                                                                      9
                                                                                                                          /s/ Phillip A. Silvestri
                                                                     10                                                   An employee of Greenspoon Marder LLP
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12
                                 Las Vegas, Nevada 89169




                                                                     13
                                                                     14
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28


                                                                                                                              4
                                                                           39681.0134
                                                                           44716026.1
